 1                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11 ROBERT HIRSCH and CINDY             Case No. 2:18-cv-08371-ODW (AGRx)
12 HIRSCH,
13                 Plaintiffs,         JUDGMENT
         v.
14
15 STEPHEN W. HARGETT,
     CHRISTOPHER P. HARGETT, JOHN E.
16
     HARGETT, AND 678 KIRK LLC.,
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28


                                       1
 1       Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss (ECF
 2   No. 36) it is HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
 3       1. The Court dismisses Plaintiffs’ Third Amended Complaint on the merits and
 4          with prejudice with respect to Plaintiffs’ first, second, third, and fourth claims
 5          for relief;
 6       2. The Court declines to exercise supplemental jurisdiction over Plaintiffs’ fifth,
 7          sixth, and seventh claims for relief and dismisses those claims without
 8
            prejudice;
 9
         3. Plaintiffs shall recover nothing from Defendants; and
10
         4. The Court VACATES all dates and deadlines.
11
12
         The Clerk of the Court shall close the case.
13
14
         IT IS SO ORDERED.
15
16
         June 26, 2019
17
18
                                ____________________________________
19                                       OTIS D. WRIGHT, II
20                               UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                               2
